Exhibit 10.1

 



LOAN AGREEMENT

 

THIS LOAN AGREEMENT (“Agreement”) is made and entered into as of the 13th day of
January, 2015, by and between PAUL J. A. LEX VAN HESSEN, an individual
(“Lender”) having an address c/o Hualalai Resort, P.O. Box 1596, Kailua-Kona
Hawaii 96745, and NORTHRIDGE PARKWAY, LLC, a Georgia limited liability company
(“Borrower”), ROBERTS PROPERTIES RESIDENTIAL, L.P., a Georgia limited
partnership (“Partnership”) and ROBERTS REALTY INVESTORS, INC., a Georgia
corporation (“Company” and, collectively with the Partnership, the “Guarantors”
and individually a “Guarantor”) each having an address of 375 Northridge Road,
Suite 330, Atlanta, GA 30350.

 

WHEREAS, Lender has made a loan to Borrower (the “Loan”) evidenced by a
Promissory Note of even date herewith in the original principal amount of
$2,000,000.00 payable by Borrower to Lender (“Note”).

 

WHEREAS, the Loan is secured by that certain Deed to Secure Debt, Security
Agreement and Fixture Filing of even date herewith by Borrower in favor of
Lender (“Deed to Secure Debt”) encumbering certain real property and
improvements comprising 12.965 acres located on Northridge Parkway, Sandy
Springs, Fulton County, Georgia, as more particularly described on Exhibit A
hereto (the “Property”).

 

WHEREAS, the Loan is guaranteed by that certain Guaranty dated of even date
herewith “Guaranty”) executed by Guarantors to and in favor of Lender. The
Guaranty, together with the Note, this Agreement, the Deed to Secure Debt and
any other documents or instruments evidencing or securing the Loan are
collectively herein referred to as the “Loan Documents”.

 

NOW THEREFORE, in consideration of premises, the mutual promises hereinafter
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties, intending to be legally bound
hereby, agree as follows:

 

1.  The Loan. The Loan shall be made, secured, guaranteed and disbursed as
follows:

 

(a)      Loan Amount. Subject to the terms of this Agreement, Lender agrees to
loan to Borrower the amount of US$2,000,000.00 (the “Loan Amount”). The Loan
will be evidenced by the Note (a copy of which is attached hereto as Exhibit B)
and will be payable, subject to certain limitations on prepayment, as set forth
therein.

 

(b)      Term. The Loan term will commence on the date of this Agreement and end
on July 13, 2015 (“Maturity Date”). On the Maturity Date the entire outstanding
principal balance of the Loan, together with all accrued interest thereon and
all other sums due to Lender under the Loan and this Agreement, will be due and
payable in full.

 



 

 

(c)      Interest. Interest shall accrue on the outstanding principal balance of
the Note at the rate of twelve percent (12%) per annum, calculated on an actual
three hundred and sixty (360) day basis. Interest only will be payable every
month on the anniversary date of this Agreement in installments of US$20,277.78,
resulting in the total amount of interest due prior to the Maturity Date of
US$121,666.68. All such payments shall be sent by wire transfer to the following
account:

 

Account Number:  45-274489

Paul J A Van Hessen.

Routing number #121301015

First Hawaiian Bank

1348 Hunakai St

Honolulu HI  96816

 

On even date with this Agreement, US$60,833.34 of the Loan proceeds has been
retained by Lender as prepaid interest for the first three (3) months of the
Loan term (the “Prepaid Interest”). From and after the Maturity Date, or upon
the occurrence of an event of a default hereunder or under the Note, and until
the Loan is paid in full, interest shall accrue at the per annum rate of
eighteen percent (18%) per annum (“Default Rate”).

 

(d)      Fees.

 



(i)Borrower shall pay to Lender a loan origination fee in the amount of one
percent (1.00%) of the amount of the Loan or US$20,000.00 (the “Origination
Fee”), payable at funding of the Loan.

 

(ii)Borrower shall pay to Petacque & Wall LLC a loan consultant fee in the
amount of one percent (1.00%) of the amount of the Loan or US$20,000.00 (the
“Consultant Fee”), payable at funding of the Loan.

 

(iii)Upon payment in full of the Loan and as a condition precedent to the
release of Lender’s interest in and to the Property, Borrower shall pay to
Lender, in addition to the outstanding principal amount of the Loan and all
accrued and unpaid interest thereon, an exit fee in the amount of US$40,000.00
(“Exit Fee”).

 

(e)      Expenses. Concurrently with the execution and delivery of this
Agreement, Borrower shall pay Lender’s expenses incurred in connection with the
underwriting and closing of the Loan including, without limitation, attorney’s
fees and due diligence expenses.

 



Loan AgreementPage 2

 

(f)      Security. The Loan will be secured by the following:

 

(i)The Guaranty (a copy of which is attached hereto as Exhibit C) executed by
the Guarantors jointly and severally in favor of Lender, guaranteeing the
payment and performance of Borrower under the Note and other Loan Documents with
full recourse.

 

(ii)The Deed to Secure Debt encumbering the Property and granting a security
interest in all personal property and fixtures relating thereto including,
without limitation, contracts, plans, specifications, zoning approvals and other
documents and instruments relating to the ownership, development and operation
of the Property.

 

(iii)An assignment of leases, rents and profits relating to or arising from the
Property.

 

(iv)A security interest in all personal property and fixtures located on or used
in connection with the Property, as perfected by the filing of Uniform
Commercial Code financing statements.

 

(g)     Use of Loan Proceeds. The proceeds of the Loan shall be used for those
expenses set forth on Exhibit D attached hereto and incorporated herein by
reference and for working capital of the Partnership.

 

(h)     Conditions to Loan Funding. Lender’s obligation to fund the Loan shall
be subject to satisfaction of the following conditions:

 

(i)Execution and delivery by Borrower of the Note, this Agreement, the Deed to
Secure Debt and any other documents required by Lender to evidence and secure
the Loan.

 

(ii)Execution and delivery by the Guarantors of the Guaranty.

 

(iii)Review and approval by Lender of existing appraisals, environmental
reports, and engineering studies with respect to the Property.

 

(iv)Verification that the Property is zoned to permit development of an
apartment project having not less than 220 units, substantially in accordance
with the preliminary project plans, copies of which have been delivered to
Lender (the “Project”) and that Borrower has obtained, or will obtain in the
normal course of business, without material impediment, all approvals, consents
and permits necessary to construct the Project.

 

(v)Receipt of a title commitment to insure the Deed to Secure Debt as a first
priority security title to the Property subject only to such matters as are
acceptable to Lender.

 



Loan AgreementPage 3

 

 

(vi)Receipt, review and approval of the formation and ownership documents for
the Borrower and each Guarantor and receipt of resolutions of the mangers or
directors of each authorizing the Loan transaction.

 

(vii)Receipt of certifications that Borrower and the Guarantors are in
compliance with the Net Worth and Minimum Cash Equity requirements set forth in
Sections 3 (n) and (o) below.

 

(viii)Receipt and review of a copy of that certain Stock Purchase Agreement
filed with the SEC on November 19, 2014 by Company, together with all exhibits
and schedules thereto (“Stock Sale Agreement”).

 

(ix)Receipt of evidence satisfactory to Lender that A-III Investment Partners,
LLC has approved the Loan.

 

(x)Receipt and review of current financial statements for Borrower and each of
the Guarantors, certified true and correct by an authorized officer of Borrower
and Guarantors.

 

(xi)Receipt and review of any other documents, instruments, reports,
certifications or other diligence deemed necessary in Lender’s sole discretion.



 

2.  Certain Disbursements. Prior to the satisfaction of the conditions set forth
herein, Lender may at its sole option, but shall have no obligation to, disburse
such sums as Lender may elect, including, without limitation, amounts owed to
Lender for expenses.

 

3.  Representations and Warranties of Borrower and Guarantors. In order to
induce Lender to enter into this Agreement and to make the Loan for which
provision is made herein, the Borrower and each of the Guarantors represents and
warrants to Lender that:

 

(a)      Organization and Authority. The Borrower is a limited liability
company, duly organized, validly existing and in good standing in the State of
Georgia and is qualified or registered, as required by law, and in good standing
in all jurisdictions where qualification or registration is necessary.
Partnership is a limited partnership, duly organized, validly existing and in
good standing in the State of Georgia and is qualified or registered, as
required by law, and in good standing in all jurisdictions where qualification
or registration is necessary. Company is a corporation, duly organized, validly
existing and in good standing in the State of Georgia and is qualified or
registered, as required by law, and in good standing in all jurisdictions where
qualification or registration is necessary. The Borrower and each Guarantor have
all requisite corporate, partnership and limited liability company power and
authority, and have taken or caused to be taken all necessary corporate,
partnership and limited liability company action (including any necessary
shareholder, partner or member action) to execute, deliver, enter into and
perform in accordance with the Loan Documents. Upon execution and delivery
hereof and thereof, the Loan Documents will constitute valid and binding
obligations of the Borrower and each Guarantor enforceable in accordance with
their respective terms, and the Note will be entitled to the benefits of this
Agreement, the Commitment and the other Loan Documents.

 



Loan AgreementPage 4

 

(b)      Adverse Change. The financial statements delivered to Lender for or on
behalf of Borrower or any Guarantor are true and correct in all material
respects and accurately represent the financial condition of the respective
parties as of the date of such financial statements. There has been no material
adverse change in the business, properties, or condition (financial or
otherwise) of Borrower, any Guarantor or the Property since the date of the last
financial statements furnished to Lender.

 

(c)      Litigation. There is no action, suit or proceeding at law or in equity
or by or before any governmental instrumentality or other agency now pending,
or, to the knowledge of the Borrower or any of the Guarantors threatened or in
prospect against or affecting the Borrower, any Guarantor, the Property or any
properties or rights of the Borrower or any Guarantor which may materially or
adversely affect the business, properties, or financial condition of the
Borrower, any Guarantor or the Property. Borrower is not currently affected by
any strike or other labor disturbance, nor is the Borrower or any Guarantor in
default in any respect under any judgment, order, injunction, rule, ruling or
regulation of any court or governmental commission, agency or instrumentality.

 

(d)      No Violations. Neither the execution nor delivery of this Agreement,
nor any of the other Loan Documents, nor the consummation of the transactions
contemplated hereby and thereby, nor compliance with the terms and provisions
hereof and thereof, will conflict with, violate or result in a breach of or
default under, or result in the creation or imposition of any lien, charge or
encumbrance of any nature whatsoever on any of the assets of the Borrower
(including, without limitation, the Property) or any Guarantor, pursuant to the
terms of any provision of any contract or agreement, charter, bylaw, partnership
agreement, trust indenture, or other corporate, partnership or trust
restriction, any law, ordinance, rule, order, certificate, license, regulation
or decree of the United States or any state, territory or political subdivision
thereof, or any court, agency or other tribunal under which the Borrower, any
Guarantor or any of Borrower’s or Guarantor’s assets are subject. Neither
Borrower nor any Guarantor is in default with respect to the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained in any of the foregoing which are material to its financial condition.

 

(e)      Payment of Taxes. The Borrower and Guarantors have filed or caused to
be filed all federal, state and local tax returns, which are required to be
filed, except the amended tax returns outlined in the Stock Sale Agreement.
Borrower and Guarantors have paid or caused to be paid all taxes as shown on
said returns or on any assessment received by them, to the extent that such
taxes have become due, except as otherwise permitted by the provisions hereof.
The Borrower and Guarantors have no reason to believe that any additional taxes
are due for prior calendar tax years that have not been audited by the
respective tax authorities beyond the amounts provided in the financial
statements heretofore furnished to Lender.

 



Loan AgreementPage 5

 

(f)      Location of Records. All records of the Borrower pertaining to the
Property and the Project are and shall be kept at the Borrower’s address set
forth on the first page of this Agreement.

 

(g)      Permits; Governmental and Other Approvals. Borrower and each Guarantor
possess such licenses and permits as are required for the conduct of their
respective businesses. No approval, consent or authorization of any governmental
authority which has not heretofore been obtained is necessary for the execution
or delivery by Borrower or any Guarantor of this Agreement, the Guaranty or the
other Loan Documents or for the performance by Borrower or any Guarantor of any
of the terms or conditions hereof or thereof.

 

(h)     Title to Property. The Borrower has good and marketable title to the
Property and all of the Borrower’s other assets; and the Property and all such
other assets are free and clear of Liens, except as disclosed in the financial
statements referred to in Section 3(b) and as otherwise permitted or required by
the provisions of this Agreement and the other Loan Documents.

 

(i)       Consents, Registrations, Approvals, etc. No registration with or
consent or approval of, or other action by any governmental authority is
required for the execution, delivery and performance of any Loan Document or
Guaranty to which Borrower or either Guarantor is a party.

 

(j)       Solvency. The Borrower and each of the Guarantors is and will remain
solvent, taking into account the consummation of the transactions provided in
the Loan Documents.

 

(k)      Property. (a) The Property has been properly and finally zoned to
permit the development of the Project; (b) the use of the Property for
Borrower’s intended purpose will not violate any restrictive covenant, any
applicable governmental building law (herein “Building Law”), or other
governmental law, ordinance or regulation applicable thereto; (c) the Property
has convenient and adequate access to all electric, gas, water, storm sewer,
sanitary sewer, telephone, cable television and other utility services necessary
for the construction of the proposed improvements on Property and the intended
use of the Property, such utilities are available to the Borrower in sufficient
quantities to accommodate the intended use of the Property and to comply with
all Building Laws, and with all other applicable governmental laws, rules,
ordinances and codes (herein “Governmental Requirements”), and the Borrower has
all easements, grants, permits, approvals and other rights necessary to tie into
and use such utilities; (d) the Property has access to existing public roads and
highways (including all necessary rights and governmental approvals for related
ingress and egress) that is adequate for the intended use of the Property; (e)
the Property complies (and the Project when completed will comply) with all
applicable Building Laws and Governmental Requirements; (f) the Borrower has
obtained, or will obtain in the ordinary course of business, all permits
necessary to construct the Project on the Property and Borrower is not aware of
any impediment to the acquisition of any such required permits; (g) no portion
of the Property is located within a special flood hazard area; and (h) no
building or improvement on any adjoining property encroaches onto the Property
except for a dumpster pad, an 8-foot wooden fence and grass island that encroach
on the southwest corner of Tract One of the Property, and landscaping
encroaching on the north side of Tract One of the Property, all as shown on the
survey of the Property delivered to Lender.

 



Loan AgreementPage 6

 

 

(l)Information Regarding Loans; Purpose. All of the information contained in the
request for the Loan is true and correct in all material respects and all
statements, representations and warranties contained therein and in any other
Loan Document signed in connection herewith are true and correct in all material
respects, and do not contain any untrue statement of a material fact or omit a
material fact necessary to make them not misleading. The proceeds of the Loan
will be used solely for the expenses described on Schedule D and operating
expenses of Partnership and/or Company and for other business or commercial
purposes, and none of such proceeds will be used for personal, family, household
or agricultural purposes.

 

(m)Changes in Management. The Borrower shall not permit any change in the
management of the Property without the prior written consent of the Lender;
provided, however, that Lender expressly consents to the changes in management
contemplated by the Stock Sale Agreement.

 

(n) Net Worth. The Borrower and Guarantors represent and warrant that as of the
date of this Agreement, the consolidated Net Worth of the Guarantors is not less
than $12,000,000.00. For purposes of this Agreement, “Net Worth” shall mean the
value of the assets of Guarantors less liabilities, determined in accordance
with generally accepted accounting practices (“GAAP”), as shown on the
consolidated financial statement of the Guarantors.

(o)Equity. On or before the date of this Agreement, Borrower and Guarantors have
invested, in the aggregate, not less than $250,000 cash equity in the Property
(“Minimum Cash Equity”). Borrower and Guarantors shall, during the term of the
Loan, maintain the Minimum Cash Equity in the Property.

 



Loan AgreementPage 7

 

 

(p)Stock Sale Agreement. The Stock Sale Agreement is in full force and effect
and has not been terminated. Borrower’s and/or Guarantors’ execution and
delivery of the Loan Documents and their respective performance thereunder does
not and will not violate any term or condition of the Stock Sale Agreement or
result in an event of default thereunder. Borrower and/or Guarantors’ shall
provide to Lender upon receipt a copy of any notice delivered or received by or
on behalf of Borrower or any Guarantor with respect to the Stock Sale Agreement.

 

4.  Prepaid Interest. The Prepaid Interest in the amount of $60,833.34 (to be
withheld from the proceeds of the Loan) will be retained by Lender for the
purpose of prepaying interest under the Loan for the initial three (3) months of
the Loan term. In the event that the Loan is prepaid by Borrower on or prior to
the end of such three (3) month period, the balance of the Prepaid Interest will
be retained by Lender as a prepayment premium. In no event will any portion of
the Prepaid Interest be disbursed to Borrower.

 

5.  Events of Default. The occurrence of any of the following events, and,
except with respect to (i) payment defaults, (ii) defaults under §§5(a), (b),
(c), (f), (h), (i), (m) (n), (p), (q) and (v) or (iii) where a different time is
specified, the continuance of such event for ten (10) days or more after written
notice thereof from Lender to Borrower (or in the event said default cannot be
cured within ten (10) days, said period may be extended for such additional time
as may be required to cure such defaults provided Borrower is diligently
attempting to cure same and diligently prosecutes such cure to completion),
shall constitute an Event of Default hereunder (“Event of Default”):

 

(a)      If Borrower fails to make any payment of the principal of or interest
(together with premium thereon, if any) on the Note within three (3) days of the
date the same becomes due and payable (excluding, however, the payment due on
the Maturity Date for which there is and shall be no grace period);

 

(b)      If the Deed to Secure Debt and the other Loan Documents shall not
provide Lender with a first priority security title to and security interest in
and to the Property and other real and personal property covered thereby;

 

(c)      If without the prior written consent of Lender, the Property or any
part thereof or any interest of the Borrower therein, is sold, transferred,
conveyed or encumbered in any way, except for leases approved by Lender;

 

(d)      If the improvements on the Property shall encroach upon any street or
upon adjoining property and such encroachment shall materially, adversely affect
title to or the use of the Property;

 

(e)      If Borrower shall fail to comply with any of the covenants, terms or
conditions contained herein, in the Commitment Letter, in the Note, or in any of
the other Loan Documents, giving consideration to any grace or cure period
specifically provided therefor;

 



Loan AgreementPage 8

 

(f)      The filing by the Borrower or any Guarantor of a voluntary petition in
bankruptcy or the Borrower’s adjudication as a bankrupt or insolvent, or the
filing by the Borrower or any Guarantor of any petition or answer seeking or
acquiescing in any reorganization, arrangement, composition, readjustment,
liquidation, dissolution or similar relief for itself under any present or
future federal, state or other statute, law or regulation relating to
bankruptcy, insolvency or other relief for debtors, or the Borrower’s or any
Guarantor’s seeking or consenting to or acquiescence in the appointment of any
trustee, receiver or liquidator of the Borrower or any Guarantor or of all or
any substantial part of the Property or of any or all of the rents, revenues,
issues, earnings, profits or income thereof, or the making of any general
assignment for the benefit of creditors or the admission in writing of its
inability to pay its debts generally as they become due; or

 

(g)      The entry by a court of competent jurisdiction of any order, judgment,
or decree approving a petition filed against the Borrower or any Guarantor
seeking any reorganization, arrangement, composition, readjustment, liquidation,
dissolution or similar relief under any present or future federal, state or
other statute, law or regulation relating to bankruptcy, insolvency, or other
relief for debtors, which order, judgment or decree remains unvacated and
unstayed for an aggregate of sixty (60) days (whether or not consecutive) from
the date of entry thereof, or the appointment of any trustee, receiver or
liquidator of the Borrower or any Guarantor or of all or any substantial part of
the Property or of any or all of the rents, revenues, issues, earnings, profits
or income thereof without the consent or acquiescence of the Borrower or any
Guarantor which appointment shall remain unvacated and unstayed for an aggregate
of sixty (60) days (whether or not consecutive); or

 

(h)      To the full extent not prohibited by applicable law, if a final
non-appealable judgment by a court of competent jurisdiction is entered against
Borrower or any Guarantor, which judgment is material to Borrower’s financial
condition or ability to pay the Loan;

 

(i)       If Borrower does not permit Lender, or representatives of Lender, to
enter upon the Property to inspect the Property at all reasonable times;

 

(j)      If Borrower executes any security agreement, except to Lender, covering
any materials, fixtures or articles used in the Property or covering articles of
personal property placed in the Property as a fixture;

 

(k)      If Borrower fails to comply with any requirement of any governmental
authority having jurisdiction within thirty (30) days after receipt of notice in
writing of such requirement shall have been given to Borrower or within the time
specified in such notice, whichever is greater;

 



Loan AgreementPage 9

 

(l)       If Borrower fails to notify Lender of the filing of any lien against
the Property within ten (10) business days after Borrower receives notice of
such lien;

 

(m)     If any representation or warranty made herein or in any of the other
Loan Documents shall prove to be false or misleading in any material respect;

 

(n)      If any report, certificate, financial statement or other instrument
furnished in connection with the Loan Documents, the Project or the borrowing
hereunder shall prove to be false or misleading in any material respect;

 

(o)     If Borrower or any other Person fails to observe or perform any other
covenant, condition or agreement under the Loan Documents within any applicable
cure period, or if there shall occur a default or an Event of Default under the
Loan Documents;

 

(p)     If Partnership shall cease to be the sole owner and holder of the entire
ownership interest in Borrower;

 

(q)     If any action whatsoever shall be taken, or if there shall be any
occurrence which could or does have the effect of, terminating, dissolving,
liquidating or winding-up the business of the Borrower or any Guarantor;

 

(r)      If Borrower and Guarantors fail to maintain the Minimum Cash Equity in
the Property. Borrower shall deliver to Lender, within fifteen (15) days after
the end of each calendar quarter, a statement of compliance with the Minimum
Cash Equity covenant;

 

(s)      If (i) Guarantors do not satisfy the initial Net Worth requirement set
forth in Section 3(n) above. Guarantors shall deliver to Lender, within thirty
(30) days after the end of each calendar quarter, a statement of compliance with
the Net Worth covenant.

 

(t)      If (i) shareholders of the Company fail to approve the transaction that
is the subject of the Stock Sale Agreement (the “Stock Sale”) on or before
January 22, 2015, (ii) a default or event of default occurs under the Stock Sale
Agreement or (iii) the Stock Sale Agreement is terminated for any reason
whatsoever (each a “Stock Sale Default”), and Borrower fails to cure such
default before the earlier to occur of (x) ninety (90) days after the occurrence
of the Stock Sale Default, or (y) July 13, 2015.

 

(u)      If the Company is delisted by the NYSE MKT Exchange as a result of
failure to timely file its 10-Q on or before February 18, 2015, and Company
fails to cure such default within ninety (90) days after the occurrence thereof.

 



Loan AgreementPage 10

 

(v)      If the Stock Sale (i) closes on or prior to March 12, 2015, and the
Deposit is not delivered to the Agent (as set forth in Section 24 below) or any
of the other conditions set forth in Section 24 are not satisfied by Borrower,
or (ii) closes after March 12, 2015, and the Loan is not immediately paid in
full.

 

6.  Remedies. Upon the occurrence of any one or more of the above-listed Events
of Default, then, or at any time thereafter, Lender may, without notice to the
Borrower, Guarantors or any other Person, declare the unpaid principal of and
interest and other charges on the Loan immediately due and payable, together
with any other Liabilities (hereinafter defined) of the Borrower to Lender, and
such amounts thereupon shall become immediately due and payable, without
presentment, demand, protest, notice of protest or notice of any kind, all of
which are hereby expressly waived by Borrower, and if all such amounts are not
immediately paid in full, Lender may exercise all rights given to it under the
laws of the State of Georgia and any other state and under this Agreement and
the other Loan Documents, including without limitation, foreclosure of the Deed
to Secure Debt and/or the filing of actions in law or in equity for the
collection of all amounts due under the Note, this Agreement, the Guaranty and
the other Loan Documents. Upon the occurrence of any one or more of the
above-listed Events of Default, all obligations on the part of Lender to make
loans and advances hereunder shall, if Lender so elects, cease and terminate;
provided, however, that Lender may, in its sole discretion, make additional
advances without becoming liable to make any other advances, notwithstanding
anything to the contrary contained or implied herein, in the Commitment Letter
or in any other Loan Document.

 

7.  Setoff. Lender is hereby given a continuing lien as additional security for
the Note and all other Liabilities and indebtedness of Borrower to Lender (as
defined herein and in the Deed to Secure Debt or in any other Loan Document)
upon any and all moneys, securities, and other property of Borrower, and the
proceeds thereof, now or hereafter held or received by or in transit to the
Lender from or for Borrower, whether for safekeeping, custody, pledge,
transmission, collection, or otherwise, and any and all claims of Borrower
against the Lender at any time existing, and upon the occurrence of any Event of
Default hereunder, the Lender may apply or set off the same against the
Indebtedness and Liabilities (as defined herein or in the Deed to Secure Debt or
other Loan Documents) secured by the Deed to Secure Debt and other Loan
Documents.

 

8.  Borrower Defined; Successors and Assigns. The term “Borrower”, wherever used
herein, shall mean the Borrower described on the first page of this Agreement,
and its successors and assigns, and all of the covenants, conditions, and
agreements hereof shall bind the successors and assigns of Borrower and shall
inure to the benefit of and be available to the successors and assigns of
Lender.

 

9.  Person and Liabilities Defined. The term “Person” shall include natural
persons, corporations (which shall be deemed to include business trusts),
associations, partnerships, limited liability companies and all such similar
entities. Except as otherwise may be defined with respect to a particular Loan
Document, the term “Liabilities” shall mean all indebtedness, liabilities and
obligations of Borrower to Lender, whether joint or several, matured or
unmatured, liquidated or unliquidated, direct or indirect, primary or secondary,
absolute or contingent, now existing or hereafter arising and whether arising by
contract, operation of law or otherwise, and all extensions, modifications,
amendments, consolidations, renewals and replacements thereof, and whether
incurred or given as maker, endorser, guarantor, surety or otherwise, including
without limitation, the Loan and the indebtedness evidenced by the Note or any
extension, modification, amendment, consolidation, renewal or replacement
thereof or therefor.

 



Loan AgreementPage 11

 

10.  Delay; No Waiver. No delay or failure of Lender to exercise any option or
right herein given or reserved shall constitute a waiver of such option or right
or estop Lender thereafter to exercise the same or any other option or right at
any time, and Lender’s payment or contracting to pay anything Borrower has
herein agreed to pay shall not constitute a waiver of the default of Borrower in
failing to make any such payment. A waiver by Lender of any option or right
herein given or reserved on any one occasion shall not be deemed a waiver of
said option or right on any future occasion. Lender may in its discretion extend
the time of payment of the principal evidenced and secured by the Note and other
Loan Documents and any extension so granted shall be deemed to be made in
pursuance of this Agreement and not in modification thereof.

 

11.  No Partnership or Joint Venture. Notwithstanding anything to the contrary
herein contained or implied, Lender, by this Agreement, or by any action
pursuant thereto or hereto, shall not be deemed a partner, joint venturer or
participant in the venture with Borrower, and Borrower hereby indemnifies and
agrees to defend and hold Lender harmless (including the payment of reasonable
attorneys’ fees) from any and all damages resulting from such a construction of
the parties’ relationship. The requirements herein, and the restrictions imposed
in this Agreement and the other Loan Documents, are for the sole protection and
benefit of Lender.

 

12.  Assignments. Lender may assign this Loan or any parts hereof to one or more
parties of its choice. Borrower shall not assign or delegate this Agreement or
any of its rights or duties hereunder without the prior written consent of
Lender. In the event of such assignment by Borrower with Lender’s consent,
Borrower shall execute, or cause the execution of, all documents necessary or
appropriate to continue the full force and effect of the Note and other Loan
Documents.

 

13.  Modifications; Waiver. Neither this Agreement nor any provision hereof may
be changed, modified, amended, waived, discharged, abandoned or terminated
except by an instrument in writing signed by the party against whom enforcement
of the change, modification, amendment, waiver, discharge, abandonment or
termination is sought. In the event that Lender shall waive in writing any
provision or requirement hereunder, such waiver shall be effective only for the
specific purposes, circumstances and duration stated in said waiver.

 

14.  Remedies Cumulative. No right or remedy conferred upon Lender in this
Agreement is intended to be exclusive of any other right or remedy contained in
the Note, this Agreement, or any other Loan Document, and every such right or
remedy shall be cumulative and in addition to every other right or remedy
contained herein or therein or now or hereafter available to the Lender at law,
in equity, by statute or otherwise.

 

15.  Invalid Provisions; No Conflict. If any of the provisions of this Agreement
or the other Loan Documents or the application thereof to any Person or
circumstances, shall, to any extent, be invalid or unenforceable, the remainder
of said documents and instruments, or the application of such provision or
provisions to Persons or circumstances other than those as to whom or which it
is held invalid or unenforceable, shall not be affected thereby, and every
provision of this Agreement and the other Loan Documents shall be valid and
enforceable to the fullest extent permitted by law. No provision of this
Agreement or the other Loan Documents shall be deemed in conflict with any other
provision hereof or thereof, and the Borrower acknowledges that no such
provision or any interpretation thereof shall be deemed to diminish the rights
of the Lender, any assignee, or the holder of the Note under the terms and
conditions or any other provisions hereof or thereof. Lender may at its option
exhaust its remedies hereunder, under the Note, and under the other Loan
Documents, either concurrently or independently, and in such order as it may
determine.

 



Loan AgreementPage 12

 

16.  Indemnification. Borrower and each Guarantor shall and does hereby
indemnify and hold harmless Lender from and against any and all claims, charges,
losses, expenses and costs, including without limitation reasonable attorneys’
fees, resulting from any claims, actions or proceedings in connection with the
execution, delivery and performance of this Agreement, the Guaranty or the other
Loan Documents, except for claims, charges, losses, expenses and costs resulting
directly from the Lender’s willful misconduct or gross negligence. The
indemnification provided in this section shall survive the payment in full of
the Loan.

 

17.  Headings; Under Seal; Entire Agreement. Article and section headings in
this Agreement are included herein for convenience of reference only and shall
not constitute a part of this Agreement or be used to construe any provision
hereof or for any other purpose. This Agreement is intended to be under the seal
of all parties hereto and to have the effect of a sealed instrument in
accordance with the law. This Agreement, together with Commitment Letter, the
Guaranty and the other Loan Documents, embodies the entire agreement and
understanding between the parties, supersedes all prior agreements and
understandings related to the subject matter hereof and thereof, and may not be
amended except by written agreement between Borrower and Lender.

 

18.  No Third Party Beneficiaries. There are no third party beneficiaries to
this Agreement or to any of the other Loan Documents. All conditions to Lender’s
obligations to make disbursements under this Agreement and the other Loan
Documents are imposed solely and exclusively for the benefit of Lender. Neither
Borrower, nor any Guarantor nor any other Person shall have standing to require
satisfaction of any such condition or be entitled to assume that Lender will
refuse to make disbursements in the absence of strict compliance with any or all
such conditions, and neither Borrower, nor any Guarantor nor any other Person
shall, under any circumstances, be deemed to be a beneficiary of any conditions
hereof, any or all of which conditions may be waived freely, in whole or in part
by Lender at any time if, in its sole discretion, Lender deems it advisable so
to do. Lender makes no representations or warranties and assumes no obligation
or responsibility with respect to the quality of the construction of the
improvements or any part of the Property. This Agreement and the other Loan
Documents shall not benefit, and may not be relied upon by, any Person other
than the Borrower, the Guarantors and the Lender.

 



Loan AgreementPage 13

 

19.  Notices. Any notice shall be deemed conclusively to have been received by a
party hereto and be effective on the earlier of (a) the day on which personally
delivered to such party at the address set forth below (or at any other address
as such party shall specify to the other party in writing), or (b) the next
business day after deposit of such notice with a nationally-recognized overnight
courier service, addressed to such party at said address.

 

  If to Lender: Paul J. A. Lex Van Hessen     c/o Hualalai Resort     P.O. Box
1596     Kailua-Kona Hawaii 96745               With copy to: Arie B. Zoller    
LVH Partners, LLC     1200 N. Ashland Avenue     Suite 600     Chicago, IL 60622
              If to Borrower,     Partnership     or Company: 375 Northridge
Road     Suite 330     Atlanta, GA  30350     Attn:  Anthony Shurtz

 

20.  Governing Law. This Agreement and the other Loan Documents, and the rights
and obligations of the parties hereunder and thereunder shall be governed by and
be construed in accordance with the laws of the State of Georgia. Borrower and
each Guarantor hereby submits itself to jurisdiction in the State of Georgia for
any action or cause of action arising out of or in connection with the Loan or
the Loan Documents, agrees that venue for any such action shall be in Georgia,
and waives any and all rights under the laws of any state to object to
jurisdiction or venue within the State of Georgia. Notwithstanding the
foregoing, nothing contained in this section shall prevent Lender from bringing
any action or exercising any rights against Borrower, any Guarantor, any
security for the Loan, or any of Borrower’s properties in any other county,
state or jurisdiction. Initiating such action or proceeding or taking any such
action in any other state shall in no event constitute a waiver by Lender of any
of the foregoing.

 



Loan AgreementPage 14

 

21.  Inspections; Lender’s Benefit Only. Lender shall have the right, and
Borrower shall allow Lender and any of its authorized representatives and
construction consultants, if any shall be employed, at all times after 24 hours
prior notice to inspect the Property. The Borrower and Guarantors also shall
permit Lender and any of its authorized representatives to examine, inspect and
make extracts from books and records of the Borrower and Guarantors, and
Borrower and Guarantors will discuss with Lender or its representatives the
affairs, finances and accounts of the Borrower and Guarantors, all at such
reasonable times and as often as may be reasonably requested by Lender. Any
inspections and reports made by, for or on behalf of Lender, or any approvals of
inspection reports made by Lender pursuant to (i) the provisions hereof, (ii)
the Commitment Letter, or (iii) any other provisions of the Loan Documents
giving Lender a right of inspection of the Property, shall be solely for the
benefit of Lender, and neither Borrower, nor any Guarantor nor any third party
shall be beneficiaries of the same, or shall be entitled to claim any loss or
damage as a result of such inspections, approvals, disapprovals or the failure
of Lender to make the same. Borrower and each Guarantor acknowledges that Lender
is not acting in a fiduciary capacity for Borrower or any Guarantor in any
respect relative to the Loan, including without limitation, in the making of any
such inspections or in reviewing or approving any such inspection reports.

 

22.  Financial Statements, Reports, etc. The Borrower and Guarantors shall
furnish to the Lender:

 

(a)      Not later than forty five (45) days after the end of each calendar
quarter, financial statements (including a balance sheet and the related
statements of income and cash flows) and operating reports of the Borrower and
Guarantors prepared in accordance with GAAP (or other comprehensive basis of
accounting acceptable to the Lender) for the period beginning on the first day
of such calendar quarter and ending on the last day of such period, together
with statements in comparative form for the corresponding period in the
preceding fiscal year, such reports to be certified by an authorized
representative of the Borrower and the respective Guarantor.

 

(b)      Together with the financial statements required by subsection (a)
above, a certificate of an authorized representative of the Borrower stating
that, except as disclosed in such certificate, (1) no event of default exists
under any of the Loan Documents or under any instrument evidencing or securing
any other indebtedness or contingent liability of the Borrower, and (2) no event
has occurred and is continuing which, with notice or lapse of time or both,
would constitute an event of default under any of the Loan Documents or under
any instrument evidencing or securing any other indebtedness or contingent
liability of the Borrower. If any such event of default exists or any such event
has occurred and is continuing, such certificate shall contain a description of
the nature and extent thereof.

 

(c)      (i) Not later than fifteen (15) days after the end of each calendar
quarter certification by Borrower of compliance with the Minimum Cash Equity
requirement and (ii) not later than thirty (30) days after the end of each
calendar quarter certification by Guarantors of compliance with the Net Worth
requirement.

 

(d)      Not later than five (5) business days after the receipt thereof by
Borrower, copies of any correspondence, notices, agreements, or any other
documents or instruments affecting the Property.

 



Loan AgreementPage 15

 

(e)      Such other information regarding the Property or the financial
condition or operations of the Borrower, the Guarantors, or the Property as the
Lender shall reasonably request from time to time.

 

23.      Foreign Status of Lender.  Lender has provided Borrower with a
complete, executed copy of US Internal Revenue Service Form W-8BEN, Certificate
of Foreign Status of Beneficial Owner for United States Tax Withholding and
Reporting (Individuals), indicating that Lender is an individual with foreign
status for which, under United States treaty, income tax need not be withheld by
Borrower in connection with payment of interest, including prepaid interest,
associated with the Loan, all such interest being exempt from taxation by treaty
or otherwise treated as portfolio interest subject to withholding exemption
including under 26 CFR Section 1.871-14.  Borrower shall not withhold income tax
from the interest payments due hereunder and, as between Borrower and Lender,
Lender alone shall be liable for all taxation that may later be determined to
have been applicable to all payments in excess of principal made hereunder.

 

24.      Payment Escrow Deposit.

 

(a)      Notwithstanding anything to the contrary contained in the Note, this
Agreement or the other Loan Documents, provided no default or Event of Default
has occurred and is continuing hereunder or under any of the other Loan
Documents, Borrower shall have the right to prepay the Loan, in whole but not in
part, on or after March 12, 2015. During the period from the date of this
Agreement through March 12, 2015 (“Lock Out Period”), Borrower shall not have
any right to prepay the Loan in whole or in part. In the event that the Stock
Sale occurs during the Lock-Out Period, Borrower shall have no right to prepay
the Loan, however, Borrower shall deposit from the proceeds of the Stock Sale
the amount of the Deposit specified below and satisfy the following conditions:

 

i)Borrower shall provide prior written notice to Lender specifying the date (the
“Deposit Election Date”) on which the Deposit (hereinafter defined) is to be
made;

 

ii)Borrower shall remit to Lender on the Deposit Election Date all amounts then
due and payable under the Note, this Agreement and the other Loan Documents in
addition to the Deposit;

 

iii)Borrower shall irrevocably deposit with Morris, Manning & Martin, LLP
(“Agent”) cash collateral (the “Deposit”) in the amount of $2,040,000.00.
Borrower shall and hereby does grant to Lender a first priority lien and
security interest in and to the Deposit. Any interest accrued on the Deposit
shall be payable to Borrower upon release of the Deposit; and

 

iv)Borrower shall deliver to Lender a certificate of an authorized
representative of Borrower certifying that the requirements of this subparagraph
(a) have been satisfied.

 



Loan AgreementPage 16

 

(b)      Upon compliance with the requirements of subparagraph (a) above, Lender
shall (i) execute a satisfaction of the Deed to Secure Debt and a UCC
termination in the forms attached hereto as Exhibit E (collectively the “Release
Deed”) releasing the Deed to Secure Debt and the other documents or instruments
encumbering the Property (collectively the “Security Instruments”) and (ii)
deliver same to the Agent to be held in escrow with the Deposit. Lender and
Borrower hereby irrevocably direct the Agent (i) to pay the Deposit to Lender on
March 13, 2015 (the “Escrow Release Date”), to be applied to the payment of the
outstanding amounts due under the Loan, and (ii) to deliver the Release Deed to
Borrower on the Escrow Release Date for recording in the appropriate records. No
further writing shall be required from either Lender or Borrower to the Agent to
effect the delivery of the Deposit and Release Deed by the Agent. Borrower
further covenants and agrees that Borrower has and shall have no right, actual
or contingent, in and to the Deposit after delivery of same to the Agent and
that upon delivery, the Deposit is and shall be subject to the sole and absolute
control of Lender. Borrower hereby waives any and all right in and to the
Deposit except the right to have the Deposit applied to the payment of the Loan
in accordance with the provisions of this Agreement. In the event that Borrower,
any affiliate of Borrower or any person claiming by through or under Borrower
takes any action to delay, avoid, limit, prevent or obstruct Lender’s receipt of
the Deposit, the Release Deed shall be and be deemed void ab initio and of no
force and effect, the Deed to Secure Debt shall reinstated and in full force and
effect and Lender shall have each and all of its rights and remedies thereunder,
hereunder, at law or in equity. Upon receipt by Lender of the Deposit, Lender
shall have no further rights with respect to the Release Deed.

 

(c)      Effective upon distribution of the Deposit to the Lender and delivery
of the Release Deed to Borrower, each of Lender, Borrower and each of the
Guarantors, for themselves and for their respective parents, subsidiaries,
affiliates, members, partners, officers, directors and agents shall and do
hereby release each of the other parties from and against all loss, cost,
damage, claim, cause of action or liability arising, directly or indirectly,
from the Loan or any of the Loan Documents that shall have occurred from the
beginning of time to the Escrow Release Date. Such release shall be and become
immediately effective upon the delivery of the Deposit to Lender and the Release
Deed to Borrower. The parties further agree and covenant not to sue any of the
other parties for any matter released hereunder.

 

25. No Usurious Amounts. It is the intent of the parties hereto in the execution
of this Loan Agreement, the Note, and all other Loan Documents to contract in
strict compliance with the usury laws governing the Loan. In furtherance
thereof, the parties stipulate and agree that none of the terms and provisions
contained in this Loan Agreement and the other Loan Documents shall ever be
construed to create a contract for the use, forbearance, or detention of money
requiring payment of interest at a rate in excess of the maximum interest rate
permitted to be charged by the laws governing the Loan. All sums paid or agreed
to be paid for the use, forbearance or detention of money payable under the Loan
shall, to the full extent allowed by applicable law, be amortized, prorated,
allocated and spread throughout the full term of the Loan. In the event Lender
shall collect monies that are deemed to constitute interest and that would
otherwise increase the effective interest rate on the Loan to a rate in excess
of that permitted to be charged by the laws governing the Loan, all such sums
deemed to constitute interest in excess of the legal rate shall be applied to
the unpaid principal balance of the Loan and, if in excess of such balance,
shall be immediately returned to Borrower upon such determination.       

 

[Signatures begin on following page]

 



Loan AgreementPage 17

 

IN WITNESS WHEREOF, Lender and Borrower have caused this Agreement to be duly
and properly executed, under seal, as of the date first set forth above.

 

 

 

 

LENDER:

 

 

 

         /s/ Arie Zoller, attorney-in-fact         [Seal]

PAUL J. A. LEX VAN HESSEN, an individual

 

 

 

[Signatures continue on following page]

 



Loan AgreementPage 18

 




    BORROWER:                     NORTHRIDGE PARKWAY, LLC,
a Georgia limited liability company                     By:   Roberts Properties
Residential, L.P., a Georgia limited         partnership, its sole manager      
                By:   Roberts Realty Investors, Inc., a Georgia          
corporation, its sole general partner                         By: /s/ Anthony
Shurtz           Name:   Anthony Shurtz           Title: CFO                    
      [CORPORATE SEAL]  

 

 

    GUARANTORS:                     ROBERTS PROPERTIES RESIDENTIAL, L.P.,
a Georgia limited partnership                     By: Roberts Realty Investors,
Inc., a Georgi         corporation, its sole general partner  

 

 

                      By: /s/ Anthony Shurtz           Name:   Anthony Shurtz  
        Title: CFO                           [CORPORATE SEAL]  

 

 

      ROBERTS REALTY INVESTORS, INC.,
a Georgia corporation                         By: /s/ Anthony Shurtz          
Name:   Anthony Shurtz           Title: CFO                           [CORPORATE
SEAL]  

 



Loan AgreementPage 19

 

EXHIBIT A

 

PROPERTY DESCRIPTION

 



 

 

EXHIBIT B

 

PROMISSORY NOTE

 

 

 

EXHIBIT C

 

GUARANTY

 



 

 

EXHIBIT D

 

USE OF PROCEEDS

 

Northridge Loan
Estimated Use of Proceeds
December 22, 2014

 

Description  Amount

Consulting Fee (Petaque & Wall)



  $20,000  Loan Origination Fee on Northridge Loan  $20,000  Exit Fee on
Northridge loan  $40,000  Interest  on Northridge Loan for Six Months  $121,666 
Attorney’s Fees for Northridge Loan Closing  $20,000  Salaries and Related
Costs  $82,214  General and Administrative Expenses  $77,054  Transfer Agent and
Exchange Listing Fees  $32,100  Debt Service on Existing Loans  $177,720  Legal-
Transaction and Closing Costs  $274,851  Audit and Tax Costs for the Closing 
$315,000  Edgar and XBRL Costs for Closing  $25,000  Special  Shareholders
Meeting  $30,000  Remaining Working Capital  $764,395         Total Loan Amount 
$2,000,000 

 



 

 

EXHIBIT E

 

RELEASE DEED

 

  After recording please return to:   Ms. Kate Moore   Holt Ney Zatcoff &
Wasserman, LLP   100 Galleria Pkwy., Suite 1800   Atlanta, Georgia  30339

 

  Re:          Deed Book _______, page ___,     Fulton County, Georgia records;
and     Deed Book _______, page __,     aforesaid records

 

CANCELLATION OF DEED TO SECURE DEBT, SECURITY AGREEMENT
AND FIXTURE FILING
AND ASSIGNMENT OF LEASES, RENTS AND PROFITS

 

The indebtedness referred to in that certain Deed to Secure Debt, Security
Agreement and Fixture Filing, dated as of January __, 2015, executed by
Northridge Parkway, LLC, a Georgia limited liability company, to Paul J. A. Lex
Van Hessen, recorded in Deed Book _________, page ___, Fulton County, Georgia
records, and in that certain Assignment of Leases, Rents and Profits dated
January __, 2015, executed by Northridge Parkway, LLC, a Georgia limited
liability company, to Paul J.A. Lex Van Hessen, recorded in Deed Book
__________, page ___, aforesaid records, having been paid in full and the
undersigned being the present record holder and owner of such Deed to Secure
Debt, Security Agreement and Fixture Filing and Assignment of Leases, Rents and
Profits by virtue of being the original grantee, the Clerk of such Superior
Court is authorized and directed to cancel said Deed to Secure Debt, Security
Agreement and Fixture Filing and Assignment of Leases, Rents and Profits of
record as provided in O.C.G.A. § 44-14-4 for other mortgage cancellations.



 

 

IN WITNESS WHEREOF, the undersigned has signed, sealed and delivered this
Cancellation of Deed to Secure Debt, Security Agreement and Fixture Filing and
Assignment of Leases, Rents and Profits this ___ day of ______________, 2015.

Signed, sealed and delivered

In the presence of:

 

                                                        

Unofficial Witness

 

                                                        

Notary Public

 

(NOTARY SEAL)

 

My Commission expires:                                                         

 

 

 

 

                                                        (SEAL)

Paul J.A. Lex Van Hessen

 

 

 

 

authorization to record ucc amendment

 

Holt Ney Zatcoff & Wasserman, LLP is hereby authorized and directed to record
the attached UCC Amendment terminating UCC Financing Statement No.
0602015-________ having Northridge Parkway, LLC as Debtor, and Paul J.A. Lex Van
Hessen, as Secured Party, filed in the Fulton County, Georgia records on January
__, 2015.

IN WITNESS WHEREOF, the undersigned has caused this Authorization to be signed,
sealed and delivered this ___ day of ____________, 2015.

 

                                                        

Paul J. A. Lex Van Hessen

 

 



 

